Citation Nr: 1144963	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  08-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to December 1964.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2008, the Veteran testified at a personal hearing before a Veterans Law Judge (VLJ).  A copy of the transcript of that hearing is of record.  

In a February 2009 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2010 Order, the Court vacated the Board's February 2009 decision to deny entitlement to service connection for PTSD and remanded the matter to the Board for development consistent with the parties' December 2009 Joint Motion for Remand (Joint Motion).  The Board parenthetically notes that in the February 2009 Board decision, entitlement to service connection was denied for five other claimed disorders.  The Veteran, however, as noted in the Joint Motion, did not pursue an appeal as to those issues.  

The Board remanded the claim in July 2010 so that the development ordered as part of the Joint Motion could be undertaken.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

As noted, in November 2008, a hearing was held before a VLJ who is presently no longer employed by the Board.  Pursuant to 38 C.F.R. § 20.707 (2011), the VLJ who conducts a hearing shall participate in making the final determination of the claim.  In October 2011, the Board sought to advise the Veteran by letter that, as the VLJ who conducted the November 2008 hearing was no longer employed by the Board, she was entitled to have another hearing before the Board, if she so desired.  The Veteran responded in November 2011, informing the Board of her desire to be afforded a new video conference hearing.  Accordingly, the RO should undertake appropriate action to schedule the Veteran for a video conference hearing.  

Accordingly, this case is REMANDED for the following development:

The Veteran should be scheduled for a video conference hearing at the RO.  All correspondence pertaining to this matter should be associated with the claim folders.  Thereafter, the RO should take any appropriate action.

The purpose of this remand is to satisfy due process considerations.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

